          Case 1:19-mc-00593-VSB Document 37 Filed 06/26/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



IN RE:
                                                                    Case No. 1:19-mc-00593-VSB
EX PARTE APPLICATION OF GULF
INVESTMENT CORPORATION FOR AN ORDER
TO OBTAIN DISCOVERY FOR USE IN FOREIGN
PROCEEDINGS PURSUANT TO 28 U.S.C. §1782



              SUPPLEMENTAL DECLARATION OF BARNABY GOWRIE


Pursuant to 28 U.S.C. § 1746, I, BARNABY GOWRIE hereby declare, under penalty of

perjury under the laws of the United States of America, that the following is true and correct to

the best of my knowledge and belief:

Introduction

         1.     I am the same Barnaby Gowrie, Attorney-at-Law in the Cayman Islands with the

firm, Walkers, who submitted a declaration executed on 14 May 2020 in these proceedings

("Gowrie 1").

         2.     I continue to act as Cayman Islands legal counsel to The Port Fund L.P. (the

"Fund") and its general partner, Port Link GP Ltd. (the "GP", and together with the Fund, the

"Port Fund Entities") on a number of matters, including an ongoing proceeding in the Cayman

Islands pursuant to which Gulf Investment Corporation ("GIC") seeks the disclosure of certain

documents and information pursuant to section 22 of the Cayman Islands Exempted Limited

Partnership Law (2018 Revision) (the "ELP Law") (the "GIC S.22 Proceeding").

         3.     I make this declaration (a) in support of the Port Fund Entities' motion to

intervene and opposition to GIC's application for an order under section 1782 of Title 28 of the



10218472.1 T5138.D08984
             Case 1:19-mc-00593-VSB Document 37 Filed 06/26/20 Page 2 of 9



US Code ("Section 1782") to serve subpoenas on twelve correspondent banks for the purpose of

obtaining documents relating to certain transactions entered into by the Port Fund Entities (the

"GIC Application"); and (b) in response to the second and third declarations submitted by Anna

Peccarino in these proceedings, executed respectively on 12 June 2020 ("Peccarino 2") and 19

June 2020 ("Peccarino 3").

           4.      Except as otherwise indicated, all facts set forth in this declaration are based upon

my personal experience and knowledge, and my review of relevant documents which are

identified throughout this declaration. To the extent that statements in this declaration are of my

legal opinion, they represent my views of the laws of the Cayman Islands only.1

Status of the S.22 Proceedings

           5.      As noted in Gowrie 1, both GIC and the Kuwait Ports Authority (another limited

partner of the Fund) (the "KPA", and together with GIC, the "S.22 LPs") commenced

proceedings in the Cayman Islands under section 22 of the ELP Law (the "KPA S.22

Proceeding" and together with the GIC S.22 Proceeding, the "S.22 Proceedings").

           6.      On 16 June 2020, the Grand Court of the Cayman Islands (the "Cayman Court")

handed down its judgment in the S.22 Proceedings (the "S.22 Judgment") (attached hereto as

Exhibit 1). Rather than determining the entitlement of the S.22 LPs to the specific information

they requested, Justice Parker made high level determinations on certain legal issues with respect

to the interpretation of section 22 of the ELP Law, concluding that section 22 is to have a broad

operation providing the S.22 LPs with an entitlement to demand and receive "true and full

information regarding the business and financial affairs of the partnership.", which includes the

books and records of the Fund.

           7.      In light of the S.22 Judgment, Ms Peccarino submitted Peccarino 3 to "update the
1
    I also certify that the exhibits attached hereto are true and correct copies of the original documents.

                                                         2
10218472.1 T5138.D08984
          Case 1:19-mc-00593-VSB Document 37 Filed 06/26/20 Page 3 of 9



Court on the [S.22] Judgment". While Peccarino 3 is largely uncontroversial, it does not

highlight the significant amount of issues which are to be worked out between the parties as to

the implications of the S.22 Judgment.

        8.      Firstly, as stated above, the S.22 Judgment has not dealt with the question of

whether all (or any) of the information/documents sought by the S.22 LPs fall within the scope

of section 22, but rather only dealt with the legal interpretation of section 22 of the ELP Law.

Accordingly, the parties must now seek to agree an order on the specific disclosure to be given

by the Port Fund Entities through the application of the S.22 Judgment (the "Disclosure

Order"), by seeking to agree what information and documents are required to provide "true and

full information regarding the business and financial affairs of the partnership."

        9.      Secondly, the S.22 Judgment does not expressly deal with a number of arguments

made by the Port Fund Entities in the S.22 Proceedings, including (a) whether there should be a

"proportionality" test applied to the disclosure of the information and documents, and (b)

whether or not the Port Fund Entities are entitled to redact confidential aspects of documents

and/or whether redactions are permitted as regards documents which include irrelevant

information which would not fall within section 22 in the first place.

        10.     Thirdly, it is not entirely clear from the S.22 Judgment whether working papers,

which are specifically sought by the S.22 LPs, are in fact required to give "true and full"

information about the Fund's affairs.

        11.     Fourthly, while it may be interpreted from the S.22 Judgment that the Port Fund

Entities may not be entitled to insist on the undertaking sought from the S.22 LPs as set out at

paragraph 25 of Gowrie 1, this is not explicitly stated.

        12.     Fifthly, the S.22 Judgment is not entirely clear as to whether an order for



                                                  3
10218472.1 T5138.D08984
          Case 1:19-mc-00593-VSB Document 37 Filed 06/26/20 Page 4 of 9



disclosure should be made as regards documents and information which have already been

provided by the Port Fund Entities to the S.22 LPs, and where there is nothing further to provide

in answer to those particular document and information requests.

        13.     In circumstances where the S.22 Judgment has not resulted in an order explicitly

directing disclosure of certain documents/information or categories of documents/information

and where there are substantial issues required to be agreed between the parties, the S.22

Proceedings should still be considered very much active and on foot. Should the parties be

unable to reach agreement as to the terms of the Disclosure Order, it may be necessary for a

further hearing to take place before Justice Parker in order to determine what

information/documents fall within section 22 of the ELP Law and how the parties are to deal

with the outstanding issues I have set out at paragraphs 8 to 12 above, with reference to the legal

findings made in the S.22 Judgment.

        14.     In addition, as stated by Ms Peccarino at paragraph 21 of Peccarino 3, it is open to

the Port Fund Entities to appeal the forthcoming Disclosure Order up to 14 days after the order

has been perfected, should they consider it appropriate to do so. In addition, it is open to the Port

Fund Entities to apply for a stay in the execution of the Disclosure Order should the Port Fund

Entities appeal the Disclosure Order.

Just and Equitable Winding Up Petition

        15.      As noted at paragraph 27 of Gowrie 1, Ms Peccarino's first declaration submitted

in these proceedings on 20 December 2019 ("Peccarino 1") failed to "properly explain what

potential claims GIC may have against the Fund in the Cayman Islands with any level of

specificity, nor does it identify the legal basis for any such potential claims". It is only in

response to Gowrie 1, more than 6 months after Peccarino 1 was executed, that GIC (in



                                                 4
10218472.1 T5138.D08984
             Case 1:19-mc-00593-VSB Document 37 Filed 06/26/20 Page 5 of 9



Peccarino 2) has now sought to explain with any specificity the claims which it contemplates

against the Port Fund Entities in the Cayman Islands. In particular, paragraph 5 of Peccarino 2

confirms (again, for the first time) that GIC intends to present a petition to the Cayman Court

seeking the winding up of the Fund on the grounds that it would be just and equitable to do so –

such confirmation being an obvious attempt to remedy the failure in Peccarino 1 to adequately

particularise the "Contemplated Cayman Litigation" referred to therein.

           16.     Peccarino 2 further states that "GIC intended to file the J&E Petition when it filed

the [GIC] Application"2 and that GIC was already in possession of "compelling

evidence…demonstrating both (a) want of probity on the part of management; and (b) a

resultant loss of confidence in the general partner, which is both justified and irreparable"

(allegation (a) and (b) together, the "GP Allegations")3. Ms Peccarino's suggestion that GIC has

always intended to file a winding up petition on just and equitable grounds is particularly

surprising in circumstances where (a) Peccarino 1 failed to refer to any intention to bring an

action seeking to wind up the Fund, nor provides any explanation on the associated legal

framework in the Cayman Islands as Peccarino 2 has sought to do; and (b) GIC has never

identified or relied upon any of this "compelling" evidence which purportedly supports the

intended just and equitable petition, which one would reasonably expect to have, at very least,

been identified by GIC in light of the detailed correspondence flowing between GIC (and its

representatives) and the Port Fund Entities (and their representatives) over the past year and the

various ensuing legal actions brought by GIC. Accordingly, Ms Peccarino's statement that the

purpose of Peccarino 2 "is to (a) provide further detail on, and a legal framework for, the

petition that GIC currently intends to pursue in the Cayman Islands" is misleading in


2
    Paragraph 12 of Peccarino 2
3
    Paragraph 11 of Peccarino 2

                                                    5
10218472.1 T5138.D08984
             Case 1:19-mc-00593-VSB Document 37 Filed 06/26/20 Page 6 of 9



circumstances where this is clearly the first time the Court and, indeed, the Port Fund Entities

have been provided notice that GIC intends to pursue such claims against the Port Fund Entities.

           17.     What is equally surprising is Ms Peccarino's suggestion at paragraph 11 of

Peccarino 2 that GIC has been in possession of "compelling" evidence to substantiate the GP

Allegations since at least the date on which the GIC Application was filed (i.e. 26 December

2019)4. Notwithstanding GIC apparently being in possession of such evidence for at least six

months, as stated above, it has not yet identified or brought any of this "compelling" evidence to

the attention of the Port Fund Entities. Further, the KPA has also filed an application pursuant to

section 1782 of Title 28 of the US Code (Case 1:20-mc-00046-ALC), (the "KPA Application").

The KPA has sought substantially the same information as GIC in the S.22 Proceedings and has

always had the same access to the Port Fund Entities' information as GIC. In support of the KPA

Application, the KPA's Cayman Islands counsel, Ms Jennifer Fox submitted a declaration

executed on 27 January 2020 which confirmed at paragraph 10 that the KPA currently has

insufficient evidence to bring a winding up petition against the Fund on the just and equitable

ground. In circumstances where the KPA and GIC have been provided with all of the same

information from the Port Fund Entities, including in respect of the S.22 Proceedings, it is

reasonable to conclude that GIC does not have any such "compelling" evidence. Accordingly,

notwithstanding Ms Peccarino's statement at paragraph 12 of Peccarino 2 that "GIC is not using

the Application as a fishing expedition to obtain discovery… ", it certainly appears to be an

application which would reasonably be categorised as a "fishing expedition".

           18.     Peccarino 2 further contends that "there have been numerous instances in the

Cayman Courts where a petitioner has relied on the mismanagement ground and a winding up

has been ordered in circumstances where information has been wrongly withheld from a limited

4
    Paragraph 11 of Peccarino 2

                                                 6
10218472.1 T5138.D08984
             Case 1:19-mc-00593-VSB Document 37 Filed 06/26/20 Page 7 of 9



partner. Such cases include instances where management have failed to disclose audited

accounts to limited partners"5.        However, the only case Peccarino 2 uses to support this

statement is In re Cybernaut Growth Fund L.P (Unreported) Jones J, Grand Court, 12 September

2013. Relevantly, the Judge in Cybernaut at paragraph 6 outlined the cumulative test a petitioner

is required to satisfy when bringing a J&E Petition on the grounds that GIC intends to rely:

           "The onus is on the Petitioners to establish that the GP is guilty of misconduct as alleged

           in the petition; that their loss of trust and confidence in the GP is both justifiable and

           irreparable; and that the circumstances justify making of a winding up order"

           [emphasis added]

           19.      In circumstances where the facts in Cybernaut can be distinguished in a number

of material respects to the present circumstances, Ms Peccarino's absolute reliance on Cybernaut

is misplaced where the matters for determination and the facts before the Judge in Cybernaut are

clearly not "on all fours" with those that would exist should GIC present a petition to wind up the

Fund on the just and equitable ground.           Firstly, the parties in Cybernaut agreed that the

circumstances of the case justified the winding up of the partnership, and the question the Judge

was asked to determine was whether the limited partners should have a right to participate in the

process through the appointment of independent official liquidators rather than the general

partner winding up the partnership in accordance with the partnership agreement. Secondly,

Cybernaut certainly does not go so far so as to establish that, in circumstances where audited

financial accounts are not provided in accordance with the general partner's obligation to do so,

such failure gives rise to a "justifiable" and "irreparable" loss of trust and confidence and is

conclusively determinative on winding up a partnership on a just and equitable basis.

           20.     As set out above, it is not enough for any loss of confidence to be only

5
    Paragraph 8 of Peccarino 2

                                                    7
10218472.1 T5138.D08984
          Case 1:19-mc-00593-VSB Document 37 Filed 06/26/20 Page 8 of 9



"justifiable". In order for a J&E Petition to be successful, the petitioner must satisfy the second

limb such that it must also be shown that any loss of confidence is also "irreparable".

Determining whether any alleged loss of trust or confidence is "irreparable" is plainly a fact

dependent exercise. As noted in the exhibit to Gowrie 1, on 29 January 2020, independent

directors from FFP (Directors) Limited (the "FFP Directors") were appointed to the board of

directors of the GP to manage the affairs of the Port Fund Entities. In circumstances where the

acts which allegedly caused the purported loss of confidence in the GP occurred prior to the

appointment of the FFP Directors, who now control the majority of the board of directors of the

GP, it is difficult to see how GIC can reasonably claim that such purported loss of confidence is

"irreparable".

        21.      Finally, Ms Peccarino states at paragraph 9 of Peccarino 2 that "the Fund was not

wound up in an orderly and responsible manner at the end of the term on 31 December 2012, or

at all". There is no general requirement under Cayman Islands law to immediately realise assets

once the investment term of a fund has expired, only that no new investments should be

undertaken and that the investments are dealt with and realised for the benefit of the Fund. As

far as I am aware, it is not alleged by any of the parties that the Port Fund Entities made any new

investments following the expiry of the term of the Fund.

Overlap between the information sought and GIC's ability to obtain such information

in the GIC S.22 Proceeding

        22.      In Gowrie 1, I noted how "the Cayman Court may not consider it appropriate for

a party to a proceeding in the Cayman Islands to seek relief under section 1782 where: (a)

pursuing a section 1782 application would disrupt primary proceedings before the Cayman

Court; and/or (b) the section 1782 application would be wholly unnecessary because the same



                                                 8
10218472.1 T5138.D08984
Case 1:19-mc-00593-VSB Document 37 Filed 06/26/20 Page 9 of 9
